                                              IN THE UNITED STATES DISTRICT COURT
                                     FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                                   Civil Action No.1:20-cv-260



VICTORIA PETERSON,           )

                                 Plaintiff,    )

v.        )                                                             MOTION FOR EXTENSION OF TIME

NORTH CAROLINA STATE BOARD OF ELECTIONS, )                              TO FILE AN ANSWER
DURHAM COUNTY BOARD OF ELECTIONS, and )
ALEJANDRA JAVIERA CABALLERO )
                                 Defendants.                        )




     NOW COMES counsel, Willie S. Darby for Defendant, DURHAM COUNTY BOARD OF ELECTIONS,


DCBE), and moves the Court for an order extending the time to file an ANSWER to Plaintiff’ s original


Complaint and her Amended Complaint. In support hereof Counsel states as follows:


     1.       That Defendant, DCBE was served with this matter on July 14, 2020.
     2.       That Plaintiff filed her original Complaint on March 18, 2020 and the original Complaint was
              served on Defendant, DCBE on July 14, 2020.
     3.       That Plaintiff filed an Amended Complaint, on information and belief, on July 9, 2020.
     4.       That the Amended Complaint and Summons were served on Defendant, DCBE, on July 14, 2020.
     5.       That the time for Defendant, DCBE, to file a response or otherwise plead has not yet expired.


              WHEREFORE Counsel on behalf of Defendant, Durham County Board of Elections, moves the


Court for an extension of time to file an ANSWER or otherwise plead to Plaintiff’ s original Complaint and


the Amended Complaint filed in this matter.


              This the 2nd day of August 2020.


                                                            DURHAM COUNTY ATTORNEY’ S OFFICE
                                                             s/ Willie S. Darby
                                                            Senior Assistance County Attorney
                                                            NC State Bar No. 8240
                                                            mailto:wdarby@d
                                                            wdarby@dconc. gov
                                                            conc.gov
                                                            P. O. Box 3508
                                                            200 East Main Street
                                                            Durham, North Carolina 27702
                                                            919- 5609- 0709 ( office)
                                                            984-260-5742 (office cell)
                                                            919-690-6444 (personal cell)




              Case 1:20-cv-00260-TDS-JLW Document 11 Filed 08/03/20 Page 1 of 2
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of August, 2020, I electronically filed the foregoing
document with the United States District Court for the Middle District of North Carolina by
using the CM/ ECF system. I certify that the following parties or their counsel of record are
registered as ECF Filers and that they will be served by CM/ECF system or by U.S. mail at the
following address:

                                   Josh Stein, Esquire
                                   NC Atty General
                                   NC Attorney General’ s Office
                     Attorney for the North Carolina State Board of Elections
                               9001 Mail Service Center
                               Raleigh, North Carolina 27699


      I also certify that on this 3rd day of August, 2020, I served a copy of the foregoing
document on the Plaintiff, Victoria Peterson, who is pro se of record, by U.S. mail at the
following address:

                                         Victoria Peterson
                                        810 Ridgeway Ave
                                  Durham, North Carolina 27701



I finally certify that on this 3rd day of August, 2020, I served a copy of the foregoing document
on the Defendant, Alejandra Javiera Caballero, by U.S. mail at the following address:

                                    Alejandra Javiera Caballero
                                        506 Englewood Ave.
                                  Durham, North Carolina 27701


                                            DURHAM COUNTY ATTORNEY’ S OFFICE

                                               s/ Willie S. Darby
                                               Senior Assistant County Attorney
                                               NC State Bar No. 8240
                                              mailto:wdarby@dc
                                              wdarby@dconc.gov
                                              onc.gov
                                              P. O. Box 3508
                                               Durham, North Carolina 27702
                                               919- 560- 0709 ( office)
                                               984-260-5742 (office cell)
                                               919- 690- 6444 ( personal cell)




       Case 1:20-cv-00260-TDS-JLW Document 11 Filed 08/03/20 Page 2 of 2
